By the Court.
The defendants Jones and Meroth could not legally be convicted, under the same indictment, of separate and independent offences. Meroth having pleaded guilty, Jones could not be convicted except upon proof that he was a joint actor with Meroth in the larceny of which the latter was convicted.
There is not sufficient evidence of this fact. The evidence of the government tended to show separate larcenies by Jones and Meroth, at separate times, without joint action with each other. The only evidence of any joint action was a conversation between Jones and Meroth, stated in the bill of exceptions. This conversation is equally consistent with the hypothesis that they had committed separate larcenies, known to each other and to Stencil, as with the theory that they had committed a joint larceny. It cannot fairly be said to prove the latter beyond a reasonable doubt.
The exception taken by Jones is important, because this conviction would not be a bar to another indictment against him for a separate larceny.

-Exceptions sustained.